Citation Nr: 1415241	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger (dominant), prior to May 3, 2010, and in excess of 20 percent thereafter for amputation of the left ring finger with phantom pains.

2.  Entitlement to an initial evaluation greater than 20 percent for osteomyelitis, left ring finger prior to July 15, 1992, thereafter to a compensable evaluation until July 8, 2009, to an evaluation greater than 20 percent from July 8, 2009 to August 10, 2009, to an evaluation greater than 20 percent from December 1, 2009, until May 3, 2010, and to compensable evaluation for osteomyelitis, left ring finger from July 1, 2010.

3.  Entitlement to an extraschedular evaluation for osteomyelitis, left ring finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 1987 and April 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding procedural history, the Board remanded the issue of an increased evaluation for osteomyelitis of the left right finger for additional development in December 1987.  As will be discussed below, the issue was readjudicated in a January 1989 rating decision; however, the issue was not returned to the Board for review.  As the 20 percent disability rating in effect in 1989 was not the maximum benefit available for the claim on appeal, the appeal continues.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  The issue on appeal has been styled on the title page to reflect the staged evaluations subsequently granted.

A review of the Virtual VA paperless claims processing system revealed that VA treatment records (dated from October 2012) were associated with the Virtual VA file.  However, the records are not pertinent to the issues now before the Board.      

In March 2013, a Board hearing was held before the undersigned via video-teleconferencing; a transcript of the hearing is associated with the claims file. 

The Board observes that the issues of increased evaluations for service-connected left little finger, left long finger, and left shoulder disabilities and depression as secondary to service-connected disabilities, and entitlement to special monthly compensation for aid and attendance were raised by the record in the transcript; however, these issues have been adjudicated (or deferred (depression)) by the Agency of Original Jurisdiction (AOJ) in a November 2013 rating decision.  Therefore, these issues are not before the Board.

The issue of service connection for loss of use of the left hand, has been raised by the record (see March 2013 Board hearing Transcript), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular evaluation for osteomyelitis, left ring finger is addressed in the REMAND section below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 3, 2010, the Veteran's degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger , was manifested by severe pain, limited motion, weakness, swelling, and sensitivity to vibrations; disability equivalent to amputation (with metacarpal resection at proximal interphalangeal joint or proximal thereto) was shown.

2.  From May 3, 2010, the Veteran's amputation of the left ring finger with phantom pains has been rated at the maximum scheduler evaluation available by law.  

3.  For the appeal period until July 15, 1992, the Veteran's osteomyelitis had been manifested with an active infection during the prior five years but without involucrum or sequestrum and constitutional symptoms had not manifested.

4.  For the appeal period from July 15, 1992 until July 8, 2009, the Veteran's osteomyelitis did not manifest as acute, subacute, chronic, or recurrent.

5.  For the appeal period from July 8, 2009 to August 9, 2009, the Veteran's osteomyelitis warranted admission to hospital for "bedside" drainage and sufficiently approximated the start of a long history of intractability.

6.  For the appeal period from December 1, 2009 to May 3, 2010, the Veteran's osteomyelitis had been manifested with an active infection and a clinically observed failure to respond to repeated drainage and debridement with continuous constitutional symptoms.

7.  For the appeal period from July 1, 2010, the Veteran's osteomyelitis had been cured by removal of the affected bone.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger for the appeal period prior to May 3, 2010, have been met; however, the criteria for a rating in excess of 20 percent from May 3, 2010, for Veteran's amputation of the left ring finger with phantom pains is not available by operation of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (Codes) 5003-5010, 5155, 5227, 5230 (2013).

2.  The criteria for an evaluation greater than 20 percent for osteomyelitis, left ring finger  prior to July 15, 1992, and to a compensable evaluation until July 8, 2009, have not been met; however, the criteria for an evaluation of 100 percent from July 8, 2009 to August 10, 2009, has been met and the criteria for a 100 percent evaluation from December 1, 2009 until May 3, 2010, has been met, though the criteria for a compensable evaluation from July 1, 2010 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the notice and assistance requirements, applicable law, and facts at issue in this case, the Board notes that it has thoroughly reviewed the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every piece of evidence submitted by the Veteran or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's increased rating claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, with regard to the appeal seeing an increased evaluation for the degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger , the Veteran was sent letters in February 2006, March 2006, and June 2011, which notified him of the evidence necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence.  The March 2006 letter also explained how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the August 2012 supplemental statement of the case.  See generally Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

In this case, with regard to the appeal seeing an increased evaluation for the osteomyelitis, left ring finger, as the claim was originally submitted prior to the enactment of the VCAA, the Veteran was sent a letter, after the initial adjudication, in September 2009 which notified him of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The September 2009 letter also explained how disability ratings and effective dates are determined.  The claim was adjudicated in the January 2010 rating decision.  
See generally Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The Veteran's treatment records have been secured.  The Veteran has been afforded multiple VA examinations (April 1988, March 2006, October 2007, September 2009, December 2009, March 2010, and May 2012).  The examinations were adequate as the examiners expressed familiarity with the history of the Veteran's disability, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.

The development ordered by the Board in its December 1987 remand has been complied with sufficiently.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The requested VA treatment records were obtained and included in the claims file and the Veteran was afforded an adequate VA examination.  

The Veteran had the opportunity to present detailed testimony (regarding the appeal concerning the evaluation for the degenerative arthritis) before the undersigned.  
38 C.F.R. § 20.700(a) (2013).  The transcript of that proceeding reflects that the undersigned set forth the issue of increased compensation at the start of the hearing.  The undersigned then focused on the elements necessary to substantiate the Veteran's claim for increased compensation for the degenerative arthritis of the left ring finger disability and sought to identify any further development that was required.  Those actions satisfied the duties a hearing officer has to explain fully the issues on appeal and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue on appeal or by neglecting to suggest the submission of evidence that may have been overlooked.

Accordingly, the Board will address the merits of the appeal. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular Code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Moreover, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

Degenerative Arthritis of the Metacarpophalangeal Joint

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court explained that pursuant to 
38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing 
(38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 

Under Code 5230, any limitation of motion of the ring finger warrants a 0 percent rating.  Under Code 5227, ankylosis (favorable or unfavorable) of the little or ring finger likewise warrants a 0 percent rating.  Under Code 5155, amputation of the ring finger is rated 10 or 20 percent depending on whether there has been metacarpal resection.  38 C.F.R. § 4.71a. 

Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate Diagnostic Code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003.  For the purpose of rating arthritis, multiple involvements of interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints (and consequently a single such joint is a minor joint).  38 C.F.R. § 4.45(f).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran submitted his claim, seeking an increased rating, in December of 2005.  The April 2006 rating decision at issue denied an evaluation in excess of 10 percent for the then-assessed degenerative arthritis metacarpophalangeal joint with limitation of flexion, left right finger.  The Board finds that for the appeal period through May 3, 2010, the Veteran's symptoms sufficient approximate the rating criteria for a 20 percent disability rating.  See, e.g., September 2009 VA treatment records (reflecting an infection of the left 4th MCPJ and no active range of motion at the 4th metacarpophalangeal joint; April 2007 VA X-ray (providing an impression of severe degenerative joint disease of the 4th MP joint); March 2006 VA examination report (reflecting pain, swelling, and decreased grip strength in the left hand with limited active motion and ability to pull).  Therefore, the appeal is granted in this regard.  

The August 2012 rating decision at issue increased the disability evaluation to 
20 percent as of May 3, 2010, for amputation of the left ring finger with phantom pains (previously evaluated as degenerative arthritis metacarpophalangeal joint with limitation of flexion); however, as 20 percent is the highest disability rating available for the amputation of a ring finger, the appeal seeking an increased disability rating from May 3, 2010, is denied as a matter of law.  

In March 2006 the Veteran was afforded a VA examination for the hand, thumb and fingers.  The examiner noted the Veteran's history of the crush injury of the left ring finger in service and treatment he received in service.  The Veteran was left hand.  He experienced the symptoms of difficulty gripping, pain, and swelling.  He was then employed as a security guard and his symptoms made it difficult for him to remaining qualified for his job.  For example, he needed to be able to shoot 100 rounds, but after several rounds the left ring finger joint would become swollen and painful and interfere with his grip.  He also reported difficulty cutting the grass, as the vibrations from the lawnmower would cause pain.  During flare-ups of pain, he would lose approximately 50 percent of the range of motion of the metacarpophalangeal joint.  Objectively, the examiner noted the passive range of motion for the metacarpophalangeal joint was measured from 0 to 70 degrees; actively the Veteran could only flex 0 to 40 degrees.  At the proximal interphalangeal joint, the passive range of motion was 0 to 110 degrees; active range of motion was only 0 to 70 degrees.  The distal interphalangeal joint had fully active and passive ranges of motion (0 to 70 degrees).  The Veteran could appose his thumb to the ring finger, but he was unable to actively flex his ring finger to the point where the tip of the ring finger could touch the palmer crease; he was over a half-inch shy.  His left hand grip strength was diminished when compared to his right hand.  He was able to push and pull with the ring finger, but his ability to pull was limited due to diminished grip strength.  There were no additional limitations following repetitive use or effects of incoordination or fatigue.  An x-ray study showed a severely narrowed metacarpophalangeal joint on the left ring finger with deformity of the metacarpal head.  The examiner assessed the degenerative changes as severe.  

Private treatment reports noted in April 2006 the Veteran suffered a stroke (CVA, cerebral vascular accident), with initial reports of numbness down the entire left side of the body.  

In October 2007 the Veteran was afforded a VA hand, thumb, and fingers examination.  He reported his service injury and service treatment history.  He also reported that his left hand grip never recovered, that he had had a stroke in April 2006 and that he had last worked in security in 2006, but retired because the stroke affected the left side of his body.  The examiner observed tenderness in the MP joints of the fourth (ring) finger and measured zero degrees extension of the fourth and fifth metacarpal phalangeal joint.  The Veteran held the DIP (distal interphalangeal) of the left (ring) finger at 90 degrees and had no extension of the proximal interphalangeal joint or of the DIP joint.  He also had decreased pinprick in the dorsum and anterior surface of the fourth finger.  Even with repetitive motion, there was no change in range of motion, coordination, fatigue, endurance or pain level in the right finger.  He lacked 5 cm of approximating the ring finger to the proximal crease.

In September 2009 the Veteran was afforded a fee-based VA examination that included the hand, thumb, and fingers.  The Veteran reported his symptoms had grown worse and referred to the previous month's inpatient treatment for an infection of the left hand, left ring finger.  (The Board notes that the issue of the evaluation of the service-connected osteomyelitis disability follows below).  The Veteran reported he could not make a complete fist and remained sensitive to vibration, swelling, and severe pain.  The examiner measured the range of motion for the left ring finger at the metacarpophalangeal joint to be 0 to 30 degrees (0 to 90 being considered normal), at the PIP (proximal interphalangeal) joint as 0 to 30 degrees (0 to 110 degrees being normal), and the DIP joint as 0 to 30 (0 to 70/80 being normal).  The Veteran reported he could not use left hand at all.

In a September 2009 clinical evaluation, the VA clinician noted the left ring finger had undergone a recent x-ray study.  There were significant osteoarthritic changes and shortening of the metacarpal head was shown, such that there was an actual suggestion of loss of the metacarpal head proper.  

August 2009 and October 2009 clinical reports noted that the Veteran was working as a security guard at that time.   

In an October 2009 Orthopedic surgery consultation, the VA clinician noted his most recent in-patient treatment for what was referenced as chronic left hand infection.  The clinician noted the left ring finger had non-union around the metacarpal head and following the draining of the infection, the fourth metacarpal head was resected.  The clinician observed essentially no flexion or extension of the fourth digit.  The Veteran continued to report severe pain and swelling of the left ring finger and of the left hand and he was referred to physical therapy.   

In March 2010 the Veteran was afforded a VA joints examination.  He reported he had been most recently employed as a security guard; however he was unemployed because he was unable to grip his weapon or pull it from the holster due to his left arm disorder.  He also reported severe pain that was unabated.  The examiner measured the range of motion for the left ring finger, metacarpophalangeal joint was 0 to 20 degrees and observed evidence of pain in the entire arc of motion of the ring finger.   

As noted above, on May 3, 2010, the left ring finger was amputated.  

Regarding the appeal seeking an evaluation in excess of 10 percent for the then-assessed degenerative arthritis metacarpophalangeal joint with limitation of flexion, left right finger , the Board finds that for the appeal period through May 3, 2010, the Veteran's symptoms sufficient approximate the rating criteria for a 20 percent disability rating; therefore, the appeal is granted in this regard.  

Throughout the appeal period until the amputation performed on May 3, 2010, the Veteran's left ring finger degenerative arthritis was symptomatic of severe pain and limitation of motion and, resolving reasonable doubt in the Veteran's favor, exhibited sufficient symptoms to approximate the disability equivalent of an amputation of the left ring finger.  This is based on objective evidence of the Veteran's consistently reported symptoms.  For example, the October 2009 clinical orthopedic evaluation and the March 2010 VA examination showed substantial limitation of motion, to include pain on the entire arc of motion.  A compensable rating for ring finger disability requires amputation (see 38 C.F.R. § 4.71a, Code 5155).  Under Codes 5230, 5227, any limitation of motion of a ring finger, to include ankylosis, warrants a 0 percent rating.  Under DC 5155, a 20 percent rating requires amputation of the finger with metacarpal resection (or disability equivalent to such pathology).  As the equivalent impairment of an amputation of the ring finger (with or without metacarpal resection), is sufficiently approximated, the maximum rating is warranted for the appeal period through May 3, 2010.  
See 38 C.F.R. §§ 4.3, 4.7

From May 3, 2010, the Veteran's amputation of the left ring finger with phantom pains has been evaluated as 20 percent disabling.  The Board notes that a 20 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5155 and is higher than the maximum scheduler evaluation under DC 5230 (0%).  For the reasons just discussed, the Board finds that staged ratings are not warranted.

Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for disability of an extremity to the rating for an amputation, the currently assigned 20 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 20 percent for the disability at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Osteomyelitis, Left Ring Finger 

Osteomyelitis is rated under DC 5000, which pertains to acute, subacute, or chronic osteomyelitis.  Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms warrants a 100 percent rating.  A 60 percent rating is assigned for frequent episodes of osteomyelitis with constitutional symptoms.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a, DC 5000.  As the disease at issue, osteomyelitis is specifically and directly contemplated by the Rating Schedule, the Board finds that it is unnecessary to discuss other potentially applicable DCs because none apply to this factual scenario.

Note (1) to DC 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone. 

Note (2) to DC 5000 directs that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.  

A review of the history of this appeal is in order.  The Veteran's original claim, seeking service connection for osteomyelitis of the left ring finger was submitted in April 1986, upon his discharge from service.  Following an examination, in October 1986 the RO granted service connection for osteomyelitis and evaluated the disability as 20 percent disabling under Diagnostic Code 5000.  Within one year of the original rating decision, the Veteran submitted a claim seeking a higher disability evaluation.  A July 1987 rating decision adjudicated the claim and granted a temporary 100 percent evaluation from January 13, 1987 to February 28, 1987, to compensate the Veteran for surgery and convalescence as a result of the osteomyelitis, and then evaluated the disability as, again, 20 percent disabling from March 1, 1987.  (An August 1987 rating decision granted another temporary 
100 percent rating effective June 1, 1987 to July 31, 1987).  The Veteran disagreed with the July 1987 rating decision and perfected his appeal to the Board. 

In December of 1987, the Board ordered a remand for further development of the appeal regarding the Veteran's entitlement to an increased evaluation for osteomyelitis of the left ring finger, evaluated as 20 percent disabling.  The Board ordered an orthopedic examination for the left ring finger be afforded to the Veteran and that the complete VA treatment records from VA's Houston facility be obtained and included in the claims file.  

This examination was conducted in April 1988 and the treatment records were requested and included in the claims file; the RO issued the supplemental statement of the case for the appeal in October 1988.  Of note in this supplemental statement of the case was section that explained the potential ratings for service-connected osteomyelitis that included criteria for 30 percent and 60 percent ratings.   

In January 1989 the RO issued a rating decision concerning this issue, in which the RO found clear and unmistakeable error in the earlier October 1986 rating decision regarding the disability evaluation for the service-connected osteomyelitis.  The RO determined that an error had been made in the 1986 rating decision when the 
20 percent disability rating was awarded without a future ending date.  The RO then determined as no active osteomyelitis was found in the most recent examination, osteomyelitis should have been assigned a noncompensable (0%) disability rating, which the RO then assigned five (5) years after the Veteran's last discharge from a VA medical facility (July 15, 1987), hence, the 20 percent rating was assigned an end date of July 15, 1992.  The RO also granted service connection for the degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger, evaluated as 10 percent disabling.  It is unclear from the record precisely how much of this determination was ever explained to the Veteran via a February 1989 letter.

Of record is a memorandum dated in March 1989 that appears to inform the Board that the appeal (entitlement to an increased evaluation for osteomyelitis of the left ring finger greater than 20 percent) was not to be returned to the Board for adjudication, because the Veteran had been given a "full grant."  Further complicating the procedural history of this appeal is more recent correspondence between the Veteran and the RO.  In a January 2008 statement, the Veteran requested clarification from VA and very broadly referred to clear and unmistakable error (CUE) having occurred in 1987, when he had been informed his disability was evaluated as 20 percent disabling, only to have his total disability evaluation later reduced to 10 percent.  In May 2008, the RO responded to his inquiry by informing him that he had been paid correctly because his total disability evaluation had been reduced to 10 percent in 1992 by action of the Board.

The Board finds that the rating decision of January 1989 did not grant the Veteran a "full grant", as there were higher ratings available; therefore, the appeal should have been returned to the Board for a de novo review and the issue, of the proper evaluation of the osteomyelitis disability remained on appeal as the Rating Schedule under DC 5000 provides for ratings in excess of 20 percent.  The Board finds no prejudice to the Veteran in deciding this long-standing pending appeal because the claims file improperly indicates that the benefits the Veteran sought were fully granted.  

Nonetheless, as lengthy as the appeal process has been, the Board finds that the staged evaluations determined by the RO are appropriate as discussed below; therefore, no scheduler evaluations in excess of those already in effect are warranted.  The claim is denied in this regard.  

Again, the RO had granted a 20 percent evaluation (in the October 1986 rating decision), dated from the Veteran's separation from service, March 25, 1986, continuously, until a temporary 100 percent evaluation was granted from January 13, 1987 to February 28, 1987, due to the Veteran's undergoing surgery and convalescence following inpatient treatment for the service-connected osteomyelitis.  Thereafter, a 20 percent evaluation resumed on March 1, 1987, and remained in effect until another temporary 100 percent evaluation, also for recuperation from surgery and convalescence, was granted from June 1, 1987 to July 31, 1987.  A 20 percent evaluation was granted thereafter.  As correctly noted by the January 1989 rating decision, originally, no end date had been established for the 20 percent rating, despite the requirement for such an end date in Note 2 of the DC 5000, in the October 1986 rating decision.

The January 1989 rating decision, in order to comply with DC 5000, placed in effect the end date for the 20 percent evaluation, namely July 15, 1992, being five years from the Veteran's then-last discharge from hospital (July 15, 1987).  Upon a review of the claims file, and in full consideration of the Veteran's lay statements, the Board finds the current 20 percent evaluation, and no higher, is warranted for this appeal period ending July 15, 1992.  

The 20 percent evaluation was appropriate as the Veteran had demonstrated in 1986 and 1987 osteomyelitis with discharging sinus or other evidence of active infection through his then last hospitalization, June through July 15, 1987.  No treatment report identified osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus, which would have warranted a 30 percent rating, frequent episodes of osteomyelitis with constitutional symptoms, warranting a 
60 percent rating, or osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms, which would have warranted a 100 percent rating.  

For the appeal period from July 15, 1992 through July 8, 2009, the Veteran's osteomyelitis was evaluated as noncompensably disabling.  The Board finds this noncompensable evaluation appropriate, and so, the appeal is denied in this regard.  

During this period, the Veteran reported that his left ring finger occasionally swelled, making it difficult for him to grip his weapon (the Veteran's then employment was in the field of armed security).  The Veteran was afforded two VA hand examinations, in March 2006 and October 2007, which were discussed extensively, above, in consideration for the appropriate evaluation for the service-connected degenerative arthritis of the left ring finger.  There was no finding of active or inactive osteomyelitis.

The Board is mindful of its obligation to avoid "pyramiding."  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA treatment reports dated prior to July 2009, as well, noted the Veteran's extensive treatment for his non-service-connected CVA and the pain and symptoms clinicians attributed to that disorder; however, there were no reports by the Veteran or assessments by VA clinicians of recurrent, acute, or subacute osteomyelitis.  The Veteran is competent to report having experienced an infection or a contemporaneous assessment of an infection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

Indeed, the Veteran was afforded a fee-based VA hand, thumb, and fingers examination in September 2009.  The fee-based examiner noted the Veteran's subjective history of having had surgery for his infection in 1986 and 1987, only to have surgery again in "Dallas" of that year, 2009.  These dates correspond accurately to the objective record, as the Veteran underwent inpatient treatment and surgical debridement for osteomyelitis in the Dallas VAMC in August 2009.  This was confirmed by a September 2009 Letter from Dr. Suthun (VA).

Therefore, for the appeal period from July 15, 1992 to July 8, 2009, the noncompensable evaluation is warranted.

For the appeal period from July 8, 2009 to August 10, 2009, the Veteran's osteomyelitis disability was evaluated as 20 percent disabling.  He was then granted a temporary 100 percent evaluation from August 10, 2009, through November 30, 2009, when 20 percent resumed.  (See January 2010 rating decision).  The Board finds the 100 percent evaluation to have been appropriate from July 8, 2009 to August 10, 2009; therefore, the appeal is granted in this regard.  

On July 7, 2009, the Veteran sought VA treatment for a swollen left hand.  The ambulatory care clinician noted his history that included previous surgeries and initially assessed the swollen left hand as indicative of gout.  The Veteran was admitted for tests on July 8, 2009, to rule out osteomyelitis and per the later reports, underwent a "bedside" incision and drainage and was started on antibiotics and was released.  Then, he was admitted on August 10, 2009, to the orthopedic surgery clinic for a "formal" incision and drainage.  See also September 2009 Letter from Dr. Suthun.

The Board can find little difference between the treatment records dated in July 2009 and the description of his treatment and symptoms in August 2009, for which the AOJ already granted a temporary 100 percent disability evaluation.  In 
Dr. Suthun's September 2009 letter, she described the Veteran's July 2009 "bedside" debridement, for which he had been admitted to hospital, which was followed by a release and antibiotic medications.  Reviewing her assessments and account of his July 2009 treatment, there was no improvement and drainage continued, such that the Veteran was admitted on August 10, 2009, for surgical drainage, only to be released again with antibiotics administered intravenously.  As the diagnostic code does not provide a distinction between "bedside" drainage and "formal" drainage, the Board will afford the Veteran the benefit of the doubt and grant a 100 percent disability evolution for the period from July 8, 2009, to August 10, 2009.  

Again, the AOJ granted a temporary 100 percent evaluation for surgical treatment and convalescence through to December 1, 2009, when a 20 percent evaluation resumed.  (See January 2010 rating decision).  The 20 percent evaluation continued until May 3, 2010, when a temporary 100 percent evaluation was granted, as the Veteran was admitted for surgery and the left ring finger was amputated.  The AOJ then assigned a noncompensable rating for osteomyelitis, from July 1, 2010, to present.  (See January 2012 and August 2012 rating decisions).   The Board finds a 100 percent evaluation is appropriate from December 1, 2009, to May 3, 2010; therefore, the appeal is granted in this regard.  The noncompensable rating made effective from July 1, 2010 is appropriate, and so the appeal is denied for this period.

The Board finds the 100 percent evaluation appropriate from December 1, 2009, to May 3, 2010, because the VA treatment reports, to include the physical therapy evaluations, contain repeated observations of the Veteran's left ring finger "draining."  Indeed, in a March 1, 2010, orthopedic surgery outpatient outpatient evaluation, the VA clinician recommended an amputation.  The clinician described the Veteran's recurring need to have his left ring finger drained.  The assessment noted the clinician did not think it would be "appropriate to continue to wash out and irrigate and debride this area as he had not responded."  The Board finds this assessment sufficiently approximates the 100 percent criteria of an infection with a "long history of intractability."  The Veteran was admitted on May 3, 2010, and the amputation was performed that day.   

The AOJ granted a temporary 100 percent evaluation from May 3, 2010, through July 1, 2010, and a noncompensable evaluation from July 1, 2010.  As this is the maximum available rating, the Board will not consider this period.  

The Board observes there were no orthopedic evaluations in the month of July 2010 and in early August 2010 he was discharged from physical therapy, when the therapist noted he had come "to terms" with his hand and was "moving on."  Therefore, the record does not support extending the 100 percent temporary evaluation for convalescence beyond July 1, 2010.  Finally, Note 1, for DC 5000, specifically provides that "a rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone."  As noted above, the Veteran's left ring finger was amputated on May 3, 2010.  This removed the affected bone and was thus, "cure by removal."  Therefore, a compensable evaluation for osteomyelitis following the convalescence period is prohibited by the applicable regulation.  Where the law is dispositive, as in this case, a compensable rating from July 1, 2010 is denied due to a lack of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

In summary, the Board finds the criteria for an evaluation greater than 20 percent for osteomyelitis, left ring finger prior to July 15, 1992, and to a compensable evaluation until July 8, 2009, have not been met, and so the appeal is denied in this regard.  However, the Board finds an evaluation of 100 percent from July 9, 2009 to August 10, 2009, is appropriate; therefore, the appeal is granted in this regard.  As well, the criteria for an evaluation of 100 percent from December 1, 2009, until May 3, 2010, have been met; therefore, the appeal is granted in this regard.  However, a compensable evaluation for osteomyelitis, left ring finger from July 1, 2010 is denied.  The staged ratings have been contemplated and assigned as noted above.  

C. Extraschedular Consideration 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger , prior to May 3, 2010, and thereafter, amputation of the left ring finger with phantom pains is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board will address in the Remand section, below, the issue of extraschedular relief for the service-connected osteomyelitis of the left ring finger disability.    

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for either the degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger , prior to May 3, 2010, or the amputation of the left ring finger with phantom pains are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria provided for a maximum rating of 
20 percent.  DC 5155.  

As the disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  


ORDER

A 20 percent evaluation for degenerative arthritis of the metacarpophalangeal joint with limitation of flexion, left ring finger, prior to May 3, 2010, is granted; subject to the provisions governing the award of monetary benefits.

An evaluation in excess of 20 percent from May 3, 2010 for amputation of the left ring finger with phantom pains is denied.  

An evaluation greater than 20 percent for osteomyelitis, left ring finger prior to July 15, 1992, and entitlement to a compensable evaluation until July 9, 2009, is denied.

An evaluation of 100 percent for osteomyelitis, left ring finger from July 9, 2009 to August 10, 2009; and an evaluation of 100 percent from December 1, 2009, until May 3, 2010, is granted, subject to the provisions governing the award of monetary benefits.

A compensable evaluation for osteomyelitis, left ring finger from July 1, 2010, is denied.


REMAND

Finally, the Board has also considered whether an extraschedular evaluation is warranted for the Veteran's osteomyelitis, left ring finger.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. 

In this case, following the Veteran's March 1986 separation from service, the Veteran reported his left ring finger prevent him from employment.  The record is replete with the inpatient treatment the Veteran underwent through July 15, 1987.  

The Veteran did report that the infections, such that he required surgical drainage resumed in July 2009.  (See September 2009 fee-based VA hand examination).  His left ring finger was amputated on May 3, 2010, again following multiple inpatient and outpatient surgical procedures to drain and debride the left ring finger osteomyelitis.  

As such, the Board finds that the extraschedular portion of Veteran's claim for an increased evaluation for osteomyelitis, left ring finger for the entire appeal period must be remanded for referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Submit the issue of an entitlement to an evaluation on an extraschedular basis for osteomyelitis, left ring finger to the Under Secretary for Benefits or Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

The time period under consideration is from October 1986 until present.  

The following evidence should be taken into account:

i) The July 2007 VA hand examination reflecting the Veteran's report that he had suffered a stroke in April 2006 and had retired from work in security because the stroke affected his left side and he was unable to grip his pistol properly.  
	
ii) The Veteran's March 2013 Board hearing testimony regarding how his left ring finger disability caused marked interference with employment.

2.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


